UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Reginald McMillan,                                                        2/26/2020
                                Plaintiff,
                                                             1:15-cv-02756 (GBD) (SDA)
                    -against-
                                                             ORDER FOR
 United States of America,                                   TELEPHONE CONFERENCE

                                Defendant.



STEWART D. AARON, United States Magistrate Judge:

       The parties shall appear via Telephone for a conference in the above-captioned matter

on Wednesday, March 4, 2020 at 10:30 a.m. During the conference, the parties should be

prepared to discuss the status of the case as well as the case schedule going forward. Defendant

shall call the Court’s conference line at 212-805-0110 once all parties are on the line.

       The Clerk of the Court shall mail a copy of this Order to pro se Plaintiff.

SO ORDERED.

DATED:         New York, New York
               February 26, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
